MEMORANDUM DECISION
                                                                  FILED
Pursuant to Ind. Appellate Rule 65(D), this                  Feb 20 2018, 6:26 am
Memorandum Decision shall not be regarded as
                                                                  CLERK
precedent or cited before any court except for the            Indiana Supreme Court
                                                                 Court of Appeals
purpose of establishing the defense of res judicata,               and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT N.F.                            ATTORNEYS FOR APPELLEE
Dale W. Arnett                                         Curtis T. Hill, Jr.
Winchester, Indiana                                    Attorney General of Indiana
ATTORNEY FOR APPELLANT M.F.                            David E. Corey
                                                       Deputy Attorney General
J. Clayton Miller                                      Indianapolis, Indiana
Jordan Law, LLC
Richmond, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                           February 20, 2018
of the Parent-Child Relationship                           Court of Appeals Case No.
of:                                                        68A01-1709-JT-2077
                                                           Appeal from the Randolph Circuit
C.F. and K.F. (Minor Children)                             Court
and                                                        The Honorable Jay T. Toney, Judge
N.F. (Father) and M.F. (Mother),                           Trial Court Cause Nos.
                                                           68C01-1701-JT-31
Appellants-Respondents,                                    68C01-1701-JT-32

        v.

The Indiana Department of Child
Services,
Appellee-Petitioner.




Bradford, Judge.
Court of Appeals of Indiana | Memorandum Decision 68A01-1709-JT-2077 | February 20, 2018   Page 1 of 18
                                           Case Summary
[1]   K.F. and C.F. (collectively, “the Children”) were born in June of 2006 and June

      of 2007, respectively, to Appellants-Respondents N.F. (“Father”) and M.F.

      (“Mother”) (collectively, “Parents”). In August of 2015, after Appellee-

      Petitioner the Indiana Department of Child Services (“DCS”) received reports

      of substance abuse and unstable housing, the Children were removed from

      Parents and eventually found to be children in need of services (“CHINS”).

      Parents were ordered, inter alia, to participate in several services, submit to drug

      screens, and secure stable housing and income. Parents, for the most part, did

      not comply with the juvenile court’s orders, consistently testing positive for

      illegal drugs and failing to secure stable housing or income.


[2]   In January of 2017, DCS petitioned the juvenile court to terminate Parents’

      rights in the Children. Following an evidentiary hearing held in May of 2017,

      the juvenile court ordered Parents’ rights in the Children terminated. Mother

      contends that DCS presented insufficient evidence to establish that (1) the

      conditions leading to the removal of the Children would not be remedied, (2)

      continuation of the parent-child relationship posed a threat to the Children, and

      (3) termination was in the Children’s best interests. Father contends that DCS

      failed to establish that it has a satisfactory plan for the care and treatment of the

      Children. Because we disagree, we affirm.



                            Facts and Procedural History

      Court of Appeals of Indiana | Memorandum Decision 68A01-1709-JT-2077 | February 20, 2018   Page 2 of 18
[3]   The Children were born in June of 2006 and June of 2007, respectively, to

      Parents. On August 5, 2015, DCS received a report “with allegations of

      substance abuse by both parents and lack of stable housing by both parents.”

      Tr. p. 8. The same day, DCS family case manager Danielle Ankrom (“FCM

      Ankrom”) went to the home. Father admitted to FCM Ankrom “he had been

      using heroin to cope with back pain from a previous injury.” Tr. p. 9. DCS

      removed the Children after substantiating the allegations of Parents’ drug use

      and lack of stable housing.


[4]   On September 21, 2015, the juvenile court adjudicated the Children to be

      CHINS after Parents admitted they “have inadequate and unstable housing for”

      the Children, who need “care, treatment or rehabilitation that the child was not

      being received at the time of removal and is unlikely to be provided or accepted

      without the coercive intervention of the Court.” DCS Ex. 5. At the October

      22, 2015, dispositional hearing, Parents were ordered to (1) participate in and

      complete home-based counseling services, (2) complete a parenting assessment

      and a substance-abuse assessment, (3) not use or consume any illegal controlled

      substances and only take prescribed medications, (4) submit to drug screens, (5)

      obtain and maintain suitable housing, (6) provide a safe and stable home

      environment for the Children, and (7) attend all visits with the Children. Over

      the course of the CHINS cases, Parents attended nine child and family team

      meetings.


[5]   Both Parents consistently tested positive for illegal substances throughout most

      of the CHINS and termination proceedings, specifically, for methamphetamine,

      Court of Appeals of Indiana | Memorandum Decision 68A01-1709-JT-2077 | February 20, 2018   Page 3 of 18
      amphetamine, heroin, morphine, cocaine, THC, Xanax, Fentanyl, or

      combinations of these drugs. Father admitted at the termination hearing that

      he abused drugs, having “started out with a pain medication” after he had been

      prescribed morphine for back pain nine or ten years previously. Tr. p. 145.

      Father said the pain clinic closed and he “was introduced to heroin and that

      was the only thing that was helping [his] back at the time.” Tr. p. 145. Father

      admitted to using “meth before too”, but testified, “that’s not a problem.” Tr.

      p. 155.


[6]   DCS referred Parents for substance-abuse assessments five times between

      August of 2015 and March of 2016. Father completed a Harbor Lights

      assessment in November of 2015 but did not follow the recommendations.

      Parents completed the assessment at Extra Special Parents in December 2015,

      which recommended completing a detoxification program and then a

      residential treatment plan. They did not follow these recommendations.

      Parents completed the second assessment at Harbor Lights in March of 2016,

      which again recommended detoxification and residential treatment. Parents

      completed the detoxification portion that same month but did not complete the

      residential program. Father did not begin the residential program because

      Mother was enrolled. Harbor Lights prefers that persons in a relationship not

      attend the same treatment program “because of fraternization rules and it’s not

      a protocol that [it] has.” Tr. p. 103. Mother was participating in residential

      treatment, but she left against medical advice when Father left after completing

      detoxification. Father never came back to start residential treatment after


      Court of Appeals of Indiana | Memorandum Decision 68A01-1709-JT-2077 | February 20, 2018   Page 4 of 18
      Mother left. FCM Ankrom and court-appointed special advocate (“CASA”)

      Debra McGriff-Tharp provided Parents with free community resources for

      substance-abuse support meetings, and provided them with attendance sheets.

      FCM Ankrom never received any sheets back.


[7]   Parents did not have stable housing or steady employment during the CHINS

      case. Parents only “sporadically” reported to FCM Ankrom where they were

      living. Tr. p. 17. Parents had four different addresses and sometimes stayed

      with family, friends, or in hotels. Parents’ lack of employment “has been an

      ongoing struggle throughout this case as well.” Tr. p. 18. DCS referred Parents

      for case-management services on three occasions to assist with housing and

      employment. Parents cancelled most of their meetings with their home-based

      case manager. Parents did not accomplish their goals, and the service was

      closed in October of 2016.


[8]   Thereafter, DCS referred Parents to Lifeline for case management. Although

      Parents were initially “engaged and motivated[,]” their engagement and level of

      participation diminished. Tr. p. 85. There “were a lot of cancellations and no-

      shows.” Tr. p. 85. At times, Parents forgot or slept through appointments and

      did not attempt to reschedule. Services closed in February of 2017 after Parents

      missed three appointments in a row, not having completed their housing and

      employment goals. Mother was discharged from another provider in early

      March of 2017 because of “too many no shows.” Tr. p. 22.




      Court of Appeals of Indiana | Memorandum Decision 68A01-1709-JT-2077 | February 20, 2018   Page 5 of 18
[9]    Father testified he was incarcerated “maybe four or five times” during the

       CHINS case for “old charges[,]” including from April to August of 2016. Tr. p.

       152. He was also arrested in December of 2016 and was released “a few

       weeks” before the March 15, 2017 termination factfinding hearing. Tr. p. 31.

       Father tested positive for illegal or unprescribed drugs, including Xanax,

       Buprenorphine, and cocaine after his release. Father admitted the Xanax and

       Buprenorphine were not prescribed. Father also tested positive for Tramadol,

       which Father said was for a hernia. FCM Ankrom “never saw that

       prescription.” Tr. p. 32.


[10]   Parents were ordered to participate in visitation with the Children. At the June

       of 2016 CHINS review hearing, DCS recommended Mother’s visits transition

       to unsupervised visits. DCS did not make a similar recommendation for Father

       because he was incarcerated. Mother participated in these unsupervised visits

       until she relapsed in August of 2016, testing positive for cocaine. Mother

       provided ten clean drug screens after her relapse, and at the September of 2016

       review hearing, the juvenile court ordered unsupervised visits for Parents.

       Parents had some unsupervised visits but relapsed on October 5, 2016, both

       testing positive for morphine, with Father also testing positive for heroin.

       Parents have continued to fail drug screens and visits have remained supervised.


[11]   DCS initiated the termination proceedings on January 27, 2017. A week prior

       to the start of the termination hearing on March 15, 2017, Parents informed

       FCM Ankrom they had obtained a one-bedroom apartment—the first residence

       they had on their own since DCS became involved. Parents “planned to get a

       Court of Appeals of Indiana | Memorandum Decision 68A01-1709-JT-2077 | February 20, 2018   Page 6 of 18
       job” to pay their month-to-month lease. Tr. p. 18. FCM Ankrom was

       concerned because employment had been an issue throughout the case and

       Parents were unemployed.


[12]   Mother testified that she had applied at a temporary employment agency the

       day before the last day of the termination evidentiary hearing and was waiting

       to hear back. She said she was “in the process” of paying the rent for May of

       2017, which had been due for three days. Tr. p. 130. Mother said that she had

       spoken with the landlord, who had given her more time to pay. When

       questioned by the juvenile court what she meant by “in the process[,]” Mother

       answered that she was “getting help until I get a job.” Tr. p. 130. Mother was

       relying on receiving money from the local trustee and indicated that she would

       be seeking assistance from two churches the next day.


[13]   Mother testified that she had last used drugs two weeks prior to the May of

       2017 termination factfinding hearing when she took unprescribed Ativan that

       she obtained from a friend. Mother testified she had taken “a few Ativan” in

       the two months before the May 10, 2017 termination hearing. Tr. p. 139.

       Mother’s drug screens in March of 2017 were positive for THC and Xanax

       (March 1); THC (March 6); and THC, heroin, and Ativan (March 8). On the

       day of the May 10, 2017 termination hearing, Father was incarcerated on

       charges of misdemeanor theft. Moreover, Father was on probation imposed in

       another case and faced the possibility of a six-month sentence. Before Father

       was incarcerated, he had tested positive in March of 2017 for cocaine as well as

       unprescribed Xanax and Buprenorphine.

       Court of Appeals of Indiana | Memorandum Decision 68A01-1709-JT-2077 | February 20, 2018   Page 7 of 18
[14]   As for the Children’s situation as of the termination hearing, they were nine-

       and ten-years-old, had been removed for seventeen months, and had never been

       returned to their Parents’ care because of Parents’ “[o]ngoing issues with

       substance abuse and chronic homelessness.” Tr. pp. 20–21. The Children were

       placed with their maternal aunt. Although FCM Ankrom described the

       Children having a “strong relationship” with Parents, this strong relationship

       made “everything that is happening right now [] very difficult on children”

       because they have “vocalized that they know that their parents need help.” Tr.

       p. 22. The Children “understand what’s going on. They—they understand that

       [their] parents are addicts.” Tr. p. 27. FCM Ankrom did not believe that the

       reasons for the Children’s removals were “likely to be fixed” because


               We continue to receive positive drug screens from [Father] and
               [Mother] and I’m very concerned that although they have a one-
               bedroom apartment at this time, with it being a month-to-month,
               uh, situation, I—I don’t know that they can maintain it, due to
               them not being able to keep employment this entire time as well.
       Tr. p. 21.


[15]   FCM Ankrom did not believe that Parents would remedy the conditions that

       resulted in the Children’s placement outside the home, testifying that “we are

       seventeen months into this case and the Department and CASA and the other

       supports that we have teamed with, have provided [Parents] with several

       different resources, and we’re still in the same spot we were at the time of

       removal.” Tr. p. 26. FCM Ankrom testified that, even if Parents obtained

       employment that could “potentially alleviate” their housing issues, “they’re


       Court of Appeals of Indiana | Memorandum Decision 68A01-1709-JT-2077 | February 20, 2018   Page 8 of 18
       continuing to test positive on their drug screens, so that does not alleviate the

       substance abuse issues.” Tr. p. 24.


[16]   FCM Ankrom also believed that the continuation of Parents’ relationship posed

       a threat to the Children’s well-being because “parents have been unable to

       provide any kind of stability, whatsoever, for the children, in the last seventeen

       months, and that’s what the children desperately need at this point, is just some

       kind of normalcy.” Tr. p. 22. FCM Ankrom believed that if the juvenile court

       granted termination the Children “will struggle, but [she] strongly believe that

       they’ll adapt.” Tr. p. 22. Parents’ continued relationship posed a threat

       because the Children are “still young enough to where they need their parents

       to ensure their safety, and their parents are unable to do that under the

       influence.” Tr. p. 27. FCM Ankrom testified termination was in the Children’s

       best interests “[b]ecause the children have been going through this for the past

       seventeen months. In their minds, their parents are choosing drugs over them”

       and this is “detrimental to their mental health.” Tr. p. 28.


[17]   CASA Debra McGriff-Tharp was familiar with the Children and Parents.

       CASA McGriff-Tharp’s concerns with the case included Parents’ failure to

       maintain sobriety, Parents’ inability to maintain long-term stable housing,

       Parents’ inability to provide for the Children’s needs, Parents’ lack of progress,

       Parents’ lack of employment, and the Children’s need to be in a stable

       environment. CASA McGriff-Tharp recommended termination as the “best

       option at this point.” Tr. p. 113. When asked if the current continuation of the



       Court of Appeals of Indiana | Memorandum Decision 68A01-1709-JT-2077 | February 20, 2018   Page 9 of 18
       parent-child relationship poses a threat to the Children’s well-being, she

       testified,


               No, the visitation goes great. I’m not talking about visitations,
               I’m talking about what happens after a two-hour visit, what
               happens when it’s time for someone to go find a job or to feed the
               kids, or whatever. I—I know, myself, I’ve taken food to visits for
               them, just so that they had—because the parents hadn’t eaten for
               two or three days, so those are the things that pile up that I’m
               concerned about, is that they can’t take care of themselves, so
               being able to take care of the minimal needs that these children
               have, that’s what my concern is.


       Tr. p. 115–16. CASA McGriff-Tharp opined that Parents would not remedy

       their issues even if given more time.


[18]   DCS’s plan for the Children if the juvenile court granted termination is for the

       Children “to be adopted by a foster family.” Tr. p. 21. DCS was searching for

       an adoptive family because the Children’s aunt was not willing to be “a

       permanent placement.” Tr. p. 24. The aunt was willing to care for the

       Children until Parents got “their act together. Um, now that she feels as though

       they’re not going to get their act together, this is when she’s vocalizing that

       she’s not able to do this anymore.” Tr. p. 35.


[19]   On August 8, 2017, the juvenile court ordered the termination of Parents’ rights

       in the Children, issued, inter alia, the following findings and conclusions in each

       of the Children’s cases:




       Court of Appeals of Indiana | Memorandum Decision 68A01-1709-JT-2077 | February 20, 2018   Page 10 of 18
               47.      Mother has not made any progress during the pendency of
                        the underlying CHINS case.
               48.      Father has not made any progress during the pendency of
                        the underlying CHINS case.
               49.      There is a reasonable probability that the conditions that
                        resulted in [Children’s] removal and/or continued
                        placement outside the home will not be remedied.
               50.      There is a reasonable probability that the continuation of
                        the parent/child relationship poses a threat to the well-
                        being of [the Children].
               51.      Termination of the parent/child relationships is in the best
                        interest of [the Children].
               52.      The Department of Child Services has a satisfactory plan
                        for the care and treatment of [the Children], which
                        includes adoption.
       Mother’s App. pp. 68, 153.


                                  Discussion and Decision
[20]   The Fourteenth Amendment to the United States Constitution protects the

       traditional right of parents to establish a home and raise their children. Bester v.

       Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 145 (Ind. 2005). Further,

       we acknowledge that the parent-child relationship is “one of the most valued

       relationships of our culture.” Id. However, although parental rights are of a

       constitutional dimension, the law allows for the termination of those rights

       when parents are unable or unwilling to meet their responsibilities as parents.

       In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001), trans. denied. Therefore,

       parental rights are not absolute and must be subordinated to the children’s



       Court of Appeals of Indiana | Memorandum Decision 68A01-1709-JT-2077 | February 20, 2018   Page 11 of 18
       interest in determining the appropriate disposition of a petition to terminate the

       parent-child relationship. Id.


[21]   The purpose of terminating parental rights is not to punish the parent but to

       protect the children. Id. Termination of parental rights is proper where the

       children’s emotional and physical development is threatened. Id. The juvenile

       court need not wait until the children are irreversibly harmed such that their

       physical, mental, and social development is permanently impaired before

       terminating the parent-child relationship. Id.


[22]   Mother and Father both contend that the evidence presented during the

       evidentiary hearing was insufficient to support the juvenile court’s order

       terminating Parents’ parental rights to the Children. In reviewing termination

       proceedings on appeal, this court will not reweigh the evidence or assess the

       credibility of the witnesses. In re Invol. Term. of Parental Rights of S.P.H., 806

       N.E.2d 874, 879 (Ind. Ct. App. 2004). We only consider the evidence that

       supports the juvenile court’s decision and reasonable inferences drawn

       therefrom. Id. Where, as here, the juvenile court includes findings of fact and

       conclusions thereon in its order terminating parental rights, our standard of

       review is two-tiered. Id. First, we must determine whether the evidence

       supports the findings, and, second, whether the findings support the legal

       conclusions. Id.


[23]   In deference to the juvenile court’s unique position to assess the evidence, we

       set aside the juvenile court’s findings and judgment terminating a parent-child


       Court of Appeals of Indiana | Memorandum Decision 68A01-1709-JT-2077 | February 20, 2018   Page 12 of 18
       relationship only if they are clearly erroneous. Id. A finding of fact is clearly

       erroneous when there are no facts or inferences drawn therefrom to support it.

       Id. A judgment is clearly erroneous only if the legal conclusions made by the

       juvenile court are not supported by its findings of fact, or the conclusions do not

       support the judgment. Id.


[24]   In order to involuntarily terminate Parents’ parental rights in the Children,

       DCS must establish by clear and convincing evidence that:


                        (i) The child has been removed from the parent for at least
                        six (6) months under a dispositional decree.
                        ….
               (B) that one (1) of the following is true:
                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.
                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.
                        …
               (C) that termination is in the best interests of the child; and
               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2).


[25]   Mother contends that DCS presented insufficient evidence to establish that (1)

       the conditions leading to the removal of the Children would not be remedied,

       Court of Appeals of Indiana | Memorandum Decision 68A01-1709-JT-2077 | February 20, 2018   Page 13 of 18
       (2) continuation of the parent-child relationship posed a threat to the Children,

       and (3) termination was in the Children’s best interests. Father contends that

       DCS failed to establish that it has a satisfactory plan for the care and treatment

       of the Children.


        I. Reasonable Probability that the Conditions Resulting
            in Continued Removal Would Not be Remedied
[26]   Mother contends that the record does not establish that the reasons for the

       Children’s continued removal would not be remedied.


               In determining whether “the conditions that resulted in the
               child’s removal ... will not be remedied,” id., we “engage in a
               two-step analysis,” [K.T.K. v. Ind. Dep’t of Child Servs., Dearborn
               Cnty. Office, 989 N.E.2d 1225, 1231 (Ind. Ct. App. 2013)]. First,
               we identify the conditions that led to removal; and second, we
               “determine whether there is a reasonable probability that those
               conditions will not be remedied.” Id. (quoting [In re I.A., 934
               N.E.2d 1127, 1134 (Ind. 2010)]) (internal quotation marks
               omitted). In the second step, the trial court must judge a parent’s
               fitness “as of the time of the termination proceeding, taking into
               consideration evidence of changed conditions,” [Bester, 839
               N.E.2d at 152]—balancing a parent’s recent improvements
               against “habitual pattern[s] of conduct to determine whether
               there is a substantial probability of future neglect or deprivation.”
               K.T.K., 989 N.E.2d at 1231 (quoting Bester, 839 N.E.2d at 152)
               (internal quotation marks omitted). We entrust that delicate
               balance to the trial court, which has discretion to weigh a
               parent’s prior history more heavily than efforts made only shortly
               before termination. See K.T.K., at 1234. Requiring trial courts to
               give due regard to changed conditions does not preclude them
               from finding that parents’ past behavior is the best predictor of
               their future behavior.

       Court of Appeals of Indiana | Memorandum Decision 68A01-1709-JT-2077 | February 20, 2018   Page 14 of 18
       In re E.M., 4 N.E.3d 636, 642–43 (Ind. 2014) (footnote omitted).


[27]   The Children were removed following reports of Parents’ substance abuse and

       inability to provide stable housing, and there is little reason to believe that those

       conditions have changed, or will change. The evidence of Parents’ history of

       drug abuse, failure to find suitable employment or housing, and general

       noncompliance with services has already been detailed. To summarize, all

       attempts to provide Parents with assistance have ended in failure.


[28]   Considering this history, FCM Ankrom opined that Parents would not remedy

       the conditions that resulted in the Children’s placement outside the home,

       noting that “we are seventeen months into this case and the Department and

       CASA and the other supports that we have teamed with, have provided

       [Parents] with several different resources, and we’re still in the same spot we

       were at the time of removal.” Tr. p. 26. CASA McGriff-Tharp agreed, opining

       that Parents would not remedy their issues even if given more time. These

       evaluations, and the juvenile court’s conclusion on this point, are amply

       supported by the evidence.


[29]   Mother argues that the record establishes that she and Father had obtained

       stable housing as of the final termination hearing in May of 2017. Evidence at

       the hearing indicated, however, that Parents had only been in the apartment

       since March of 2017, they were there on a month-to-month basis, and Mother

       testified that she did not have the means to pay the rent for the month of May.

       Considering this, we cannot say that the juvenile court erred in refusing to


       Court of Appeals of Indiana | Memorandum Decision 68A01-1709-JT-2077 | February 20, 2018   Page 15 of 18
       conclude that Parents had obtained stable housing. Mother’s argument is an

       invitation to reweigh the evidence, which we will not do. See In re Invol. Term.

       of Parental Rights of S.P.H., 806 N.E.2d at 879.


                                II. Parent-Child Relationship
                                   Posed a Threat to Child
[30]   Mother also contends that the juvenile court erred in concluding that the

       continued parent-child relationship posed a threat to the Children. Because we

       have already concluded that the juvenile court did not err in concluding that the

       conditions that led to the Children’s removal would not likely be remedied, we

       need not address Mother’s argument in this regard. See Ind. Code § 31-35-2-

       4(b)(2)(B) (providing that DCS must establish that one of the following is true:

       “[t]here is a reasonable probability that the conditions that resulted in the

       child’s removal or the reasons for placement outside the home of the parents

       will not be remedied[, t]here is a reasonable probability that the continuation of

       the parent-child relationship poses a threat to the well-being of the child[, or

       t]he child has, on two (2) separate occasions, been adjudicated a child in need

       of services”).


                                 III. Children’s Best Interests
[31]   Finally, Mother contends that insufficient evidence supports the juvenile court’s

       conclusion that termination is in the Children’s best interests. We are mindful

       that in determining what is in the best interests of the Children, the juvenile

       court is required to look beyond the factors identified by DCS and look to the


       Court of Appeals of Indiana | Memorandum Decision 68A01-1709-JT-2077 | February 20, 2018   Page 16 of 18
       totality of the evidence. McBride v. Monroe Cnty. Office of Family & Children, 798

       N.E.2d 185, 203 (Ind. Ct. App. 2003). In doing so, the juvenile court must

       subordinate the interests of the parents to those of the children involved. Id.

       Furthermore, this court has previously determined that the testimony of a GAL

       regarding a child’s need for permanency supports a finding that termination is

       in the child’s best interests. In the matter of Y.E.C., 534 N.E.2d 273, 276 (Ind. Ct.

       App. 1992).


[32]   As mentioned, FCM Ankrom testified termination was in the Children’s best

       interests “[b]ecause the children have been going through this for the past

       seventeen months. In their minds, their parents are choosing drugs over them”

       and this is “detrimental to their mental health.” Tr. p. 28. CASA McGriff-

       Tharp agreed that termination was the “best option at this point” in order to

       provide the Children with the stable environment they need. Tr. p. 113.

       Although this evidence alone is likely sufficient to sustain the juvenile court’s

       finding that termination is in the Children’s best interests, see, e.g., In re T.F., 743

       N.E.2d 766, 776 (Ind. Ct. App. 2001) (concluding that testimony of GAL and

       FCM was sufficient to sustain finding that termination was in the child’s best

       interests), there is more. As already detailed, there is little reason to believe that

       Parents’ substance-abuse issues will be addressed any time soon—if at all—nor

       will their inability to secure stable housing or employment. Mother draws our

       attention to Parents’ generally good record when it came to visitation with the

       Children and the undisputed fact that Parents and the Children love each other.

       Regardless, however, Parents are not able to appropriately provide for the


       Court of Appeals of Indiana | Memorandum Decision 68A01-1709-JT-2077 | February 20, 2018   Page 17 of 18
       Children or keep them safe. Under the circumstances, we cannot say that

       Mother has established error in this regard.


           IV. Satisfactory Plan for Child’s Care and Treatment
[33]   Finally, Father contends that the juvenile court’s conclusion that DCS has a

       satisfactory plan for the placement of the Children is unsupported by the record.

       DCS’s plan for the Children if the juvenile court granted termination is for them

       “to be adopted by a foster family.” Tr. p. 21. “For a plan to be ‘satisfactory,’

       for purposes of the statute, it ‘need not be detailed, so long as it offers a general

       sense of the direction in which the child will be going after the parent-child

       relationship is terminated.’” Lang v. Starke Cnty. Office of Family & Children, 861

       N.E.2d 366, 374 (Ind. Ct. App. 2007) (quoting In re Termination of Parent-Child

       Relationship of D.D., 804 N.E.2d 258, 268 (Ind. Ct. App. 2004), trans. denied),

       trans. denied. DCS’s plan for eventual adoption by a foster family easily satisfies

       this test. Indeed, although it seems that the Children’s current placement

       cannot become permanent, “(a)ttempting to find suitable parents to adopt

       [Child] is clearly a satisfactory plan.” Id. at 375 (citing Matter of A.N.J., 690

       N.E.2d 716, 722 (Ind. Ct. App. 1997)). Father has failed to establish error in

       this regard.


[34]   The judgment of the juvenile court is affirmed.


       Robb, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 68A01-1709-JT-2077 | February 20, 2018   Page 18 of 18